Exhibit 10.4

STANDSTILL AGREEMENT

This Standstill Agreement (this “Agreement”) is made as of November 28, 2007, by
and among Integrated Silicon Solution, Inc., a Delaware corporation (“Company”),
Trust A-4 - Lloyd I. Miller, an Ohio trust (“Trust A-4”), Trust C - Lloyd I.
Miller, an Ohio trust (“Trust C” and collectively with Trust A-4 referred to
herein as the “Trust Entities”), Milgrat I(OOOOO) (“Milgrat 1”), an Ohio trust,
Milgrat II(FF), an Ohio trust (“Milgrat 2”), Milgrat I(XXX), an Ohio trust
(“Milgrat 3”), Milgrat I(ZZZZ), an Ohio trust (“Milgrat 4” and collectively with
Milgrat 1, Milgrat 2 and Milgrat 3 referred to herein as the “Milgrats”), and
Milfam II L.P., a Georgia limited partnership (“Milfam II” and collectively with
the Milgrats referred to herein as the “Milfam Entities”) and Lloyd I. Miller,
III (“Miller”). The Milfam Entities and the Trust Entities are collectively
referred to herein as the “Holders.” As of the date hereof, the Trust Entities
held an aggregate of 1,728,591 shares of the Company’s common stock and the
Milfam Entities held an aggregate of 1,864,959 shares of the Company’s common
stock.

The Milfam Entities agree, on each of their behalf, and on behalf of each of
their “affiliates” (as that term is defined in Rule 12b-2 of the rules and
regulations promulgated under the Exchange Act (as defined below)) (an
“Affiliate”) and Miller agrees to use commercially reasonable efforts as the
investment advisor to the trustee of the Trust Entities to cause the Trust
Entities, on each of their behalf, and on behalf of each of their Affiliates, to
take or abstain from taking certain actions, as described in this Agreement.
Notwithstanding the foregoing and anything to the contrary herein, that certain
Trust Agreement, entered into on July 16, 1990 by Lloyd A. Crider, as grantor
and Lloyd I. Miller, III and Martin G. Miller, as co-trustees, shall not be
deemed to be an Affiliate of the Holders hereto.

1. Standstill. For a period (“Restricted Period”) commencing with the effective
date of this Agreement pursuant to Section 2 and ending on the date that proxies
for the Company’s 2011 annual meeting of stockholders are first solicited by the
Company (or March 31, 2011, if earlier), the Milfam Entities, on each of their
behalf, and on behalf of each of their Affiliates, and Miller agrees to use
commercially reasonable efforts as the investment advisor to the trustee of the
Trust Entities to cause the Trust Entities, on each of their behalf, and on
behalf of each of their Affiliates, to neither, without the prior written
consent of the Company:

(a) acquire, offer to acquire, or agree to acquire, or encourage or suggest to
any third party that they acquire, offer to acquire, or agree to acquire,
directly or indirectly, by purchase or otherwise, any material amount of assets
of the Company or any subsidiary or division thereof or of any successor or
controlling person to the Company or any subsidiary or division thereof;

(b) acquire, offer to acquire, or agree to acquire, or encourage or suggest to
any third party that they acquire, offer to acquire, or agree to acquire,
directly or indirectly, by purchase or otherwise, any voting securities or
direct or indirect rights to acquire any voting securities of the Company or any
subsidiary thereof, such that the Holders hold, together, more than the sum of
(x) 1% of the outstanding voting securities of the Company (including any such
securities held prior to the contact by such Holder or Affiliate of a Holder)
plus (y) the percentage of securities beneficially held in the aggregate by the
Holders and their Affiliates immediately after the Tender Offer Closing (as
defined below);

 

1



--------------------------------------------------------------------------------

(c) make, or in any way participate, directly or indirectly, or encourage or
suggest to any third party that they make, or in any way participate, in any
“solicitation” of “proxies” to vote (as such terms are used in the rules of the
Securities and Exchange Commission (“SEC”)), or seek to advise or influence any
person or entity with respect to the voting of any voting securities of the
Company with respect to (i) a transaction described in (a) or (b) above,
(ii) any extraordinary transaction, such as a merger, reorganization or
liquidation involving the Company or any subsidiary or division thereof,
(iii) any material change in the present board of directors or management of the
Company or any subsidiary or division thereof, including, but not limited to,
any plans or proposals to change the number or the term of directors, to remove
any director or to fill any existing vacancies on the board, or to change any
material term of the employment contract of any executive officer, (iv) the
opposition of any person nominated by the Company’s management or nominating
committee, (v) any material change in the Company’s capital structure or
business, or (vi) any other action to or seek to control or influence the
management, Board of Directors or policies of the Company;

(d) make any public announcement with respect to any matter described in
subparagraphs (a), (b) and (c) above;

(e) form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), in connection with any of the foregoing;

(f) take any action that could reasonably be expected to require the Company to
make a public announcement regarding the possibility of any of the events
described in clauses (a) through (e) above; or

(g) request the Company or any of its Affiliates, directly or indirectly, in any
public manner to amend or waive any provision of this paragraph (including this
subparagraph).

2. Effectiveness of Agreement. This Agreement shall become effective immediately
upon the closing of the tender offer as approved by the Board of Directors of
the Company on November 27, 2007, to purchase up to $70.0 million of its common
stock in a “fixed price” tender offer where the Company has purchased and paid
for all shares tendered at $7.00 up to $70.0 million pursuant to tender offer
materials to be filed by the Company with the SEC no later than December 7, 2007
(the “Tender Offer Closing”).

3. Successors and Assigns; Waiver and Amendment. The provisions of this
Agreement shall inure to the benefit of and be binding upon the Company, each of
the Holders and their respective Affiliates, successors and assigns, including
any successor to any Holder or the Company or substantially all of the Company’s
assets or business, by merger, consolidation, purchase of assets, purchase of
stock or otherwise. No failure or delay by any party in exercising any right,
power or privilege under this Agreement will operate as a waiver thereof, and no
single or partial exercise of any such right, power or privilege will preclude
any other or future exercise thereof or the exercise of any other right, power
or privilege under this

 

2



--------------------------------------------------------------------------------

Agreement. No provision of this Agreement can be waived or amended except by
means of a written instrument that is validly executed on behalf of each of the
parties and that refers specifically to the particular provision or provisions
being waived or amended. Any such amendment or waiver by or on behalf of the
Company, and any other action that may be taken by or on behalf of the Company
pursuant to this Agreement, shall require the approval of a majority of the
authorized members of the Company’s Board of Directors.

4. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Delaware, and shall be
binding upon the parties hereto in the United States and worldwide.

5. Remedies; Severability. Each Holder agrees that its obligations hereunder are
necessary and reasonable in order to protect the Company and its business, and
expressly agrees that monetary damages may be inadequate to compensate the
Company for any breach by any of the Holders of any their respective covenants
and agreements set forth herein. Accordingly, each Holder agrees and
acknowledges that any such violation or threatened violation may cause
irreparable injury to the Company and that, in addition to any other remedies
that may be available, in law, in equity or otherwise, the Company shall be
entitled to seek injunctive relief against the threatened breach of this
Agreement or the continuation of any such breach, without the necessity of
proving actual damages. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

6. Entire Agreement. This Agreement constitute the entire agreement between the
parties hereto and supersede all other prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof.

7. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

INTEGRATED SILICON SOLUTION, INC. By:   /s/ Jimmy S.M. Lee   Name: Jimmy S.M.
Lee   Title: Chairman and CEO

 

TRUST A-4 - LLOYD I. MILLER By:   PNC Bank, N.A. Its:   Trustee By:   /s/ Lloyd
I. Miller III   Name: Lloyd I. Miller, III   Title: Investment Advisor to
Trustee

 

TRUST C - LLOYD I. MILLER By:   PNC Bank, N.A.   Its: Trustee By:   /s/ Lloyd I.
Miller III   Name: Lloyd I. Miller, III   Title: Investment Advisor to Trustee

 

MILGRAT I(OOOOO) By:   /s/ Lloyd I. Miller III   Name: Lloyd I. Miller, III  
Title: Trustee

 

MILGRAT II(FF) By:   /s/ Lloyd I. Miller III   Name: Lloyd I. Miller, III  
Title: Trustee

 

MILGRAT I(XXX) By:   /s/ Lloyd I. Miller III   Name: Lloyd I. Miller, III  
Title: Trustee

STANDSTILL AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

MILGRAT I(ZZZZ) By:   /s/ Lloyd I. Miller III   Name: Lloyd I. Miller, III  
Title: Trustee

 

MILFAM II L.P. By:   Milfam LLC Its:   General Partner By:   /s/ Lloyd I. Miller
III   Name: Lloyd I. Miller, III   Title: Manager

STANDSTILL AGREEMENT

SIGNATURE PAGE